UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7132



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JUSTIN HAWKINS, a/k/a Main,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-98-16-BO, CA-99-704-5-BO)


Submitted:   December 8, 2000               Decided:   January 5, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Justin Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Justin Hawkins appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).         We have

reviewed the record, the district court’s opinion, and Hawkins’

informal appellate brief.       Because Hawkins failed to challenge on

appeal the bases for the district court’s denial of his ineffective

assistance of counsel claims, he has not preserved any issue for

our review.    4th Cir. R. 34(b).    With regard to the issues Hawkins

raises for the first time on appeal, we generally do not consider

such issues, except under narrow circumstances not present here.*

See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding

that issues raised for first time on appeal generally will not be

considered absent exceptional circumstances of plain error or

fundamental miscarriage of justice).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.           United

States   v.   Hawkins,   Nos.   CR-98-16-BO;   CA-99-704-5-BO   (E.D.N.C.

July 6, 2000).    We   dispense   with   oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                DISMISSED


     *
       Even if Hawkins’ claim under Apprendi v. New Jersey, 120 S.
Ct. 2348 (2000), were properly before the court, Hawkins was not
sentenced above the statutory maximum for the offense of
conviction. See United States v. Angle, 230 F.3d 113 (4th Cir.
2000), petition for reh’g filed, Oct. 26, 2000 (No. 96-4662).

                                     2